
	

114 HR 1018 IH: Patient Access to Disposable Medical Technology Act of 2015
U.S. House of Representatives
2015-02-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1018
		IN THE HOUSE OF REPRESENTATIVES
		
			February 20, 2015
			Mrs. Ellmers of North Carolina (for herself, Mr. Butterfield, and Mrs. Blackburn) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to provide coverage of certain disposable medical
			 technologies under the Medicare program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Patient Access to Disposable Medical Technology Act of 2015.2.Coverage of certain disposable medical technologies under the Medicare program (a)CoverageSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended by adding at the end the following new subsection:
				
 (iii)Substitute disposable medical technologyThe term substitute disposable medical technology means medical equipment that— (1)is primarily and customarily used to serve a medical purpose;
 (2)would otherwise be covered as durable medical equipment under this title but for the fact that such equipment is not durable (as defined by the Secretary for purposes of coverage of durable medical equipment under this title); and
 (3)the Secretary determines substitutes for durable medical equipment.. (b)Payment provisionsSection 1834(a) of the Social Security Act (42 U.S.C. 1395m(a)) is amended by adding at the end the following new paragraph:
				
 (23)Special payment rule for substitute disposable medical technologiesNotwithstanding the preceding provisions of this subsection, the Secretary shall determine the payment amount under this subsection for a substitute disposable medical technology (as defined in section 1861(iii)), and for any services and supplies used in conjunction with such technology, in accordance with the following:
 (A)Single payment amountThe Secretary shall determine a single payment amount that shall be paid for a substitute disposable medical technology and for any services and supplies used in conjunction with such technology. A payment for such a technology and for any such services and supplies that is made in the amount of such single payment amount shall constitute full payment under this title for such technology and such services and supplies.
 (B)Calculation of payment amountThe single payment amount described in subparagraph (A) for a substitute disposable medical technology and for any services and supplies used in conjunction with such technology shall be calculated by—
 (i)calculating the sum of the amounts of payment that otherwise would be made under this section for— (I)the item of durable medical equipment for which the Secretary determines, pursuant to section 1861(iii)(3), that such substitute disposable medical technology substitutes; and
 (II)all services and supplies used in conjunction with such item of durable medical equipment; (ii)calculating the amount that is 95 percent of the sum calculated under clause (i); and
 (iii)calculating the single payment amount for the substitute disposable medical technology and for any services and supplies used in conjunction with such technology such that the sum of the payments under this subsection for—
 (I)all substitute disposable medical technologies that the Secretary determines, pursuant to section 1861(iii)(3), will be necessary to provide a substitute for the item of durable medical equipment described in clause (i)(I); and
 (II)any services and supplies used in conjunction with such technologies; is equal to the amount calculated under clause (ii).(C)Lump-sum paymentThe single payment amount described in subparagraph (A) for a substitute disposable medical technology and for any services and supplies used in conjunction with such technology shall be made in a lump-sum amount..
 (c)Nonapplication of competitive acquisitionSection 1847(a)(7)(B) of the Social Security Act (42 U.S.C. 1395w–3(a)(7)(B)) is amended— (1)in clause (i), by striking and at the end;
 (2)in clause (ii), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new clause:
					
 (iii)that are substitute disposable medical technologies (as defined in section 1861(n)(2)(B)).. (d)Effective dateThe amendments made by this section shall apply with respect to items and services furnished on or after the date that is one year after the date of the enactment of this section.
			
